Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response To Argument
This action is responsive to application filed on 04/29/2020. Claims 1, 13, 19 and 20 are independents. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claim is as a program which is software per that does not belong to any of the four statutory categories of an invention.
Examiner suggests Applicant amends the claim with:
Claim 20. A non-transitory computer readable device stores therein a program …

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: a processing monitoring unit…, a system load monitoring unit… and a virus monitoring unit… in claims 1-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (WO 2017175158 A1), hereinafter David, in view of Matsukawa (WO 2011083570 A1).

Regarding claim 1, David teaches [a]n information processing apparatus comprising a processing monitoring unit (FIG. 2 and para. 0047, [t]he reporting agent 234 can incorporated into the security middleware layer 228 [processing monitoring unit. the security agents 232 and the reporting agent 234 are parts/components of the processing monitoring unit] by, for example, being invoked/called by the security agents 232 whenever the security agents 232 block malware attacks, as indicated by step A (240), and/or whenever they determine that the controller is operating normally (no malware attack detected), as indicated by step B (242).) configured to execute processing of monitoring a data communication network, wherein:
	the processing monitoring unit includes a system load monitoring unit configured to monitor an available bandwidth of the data communication network, and a virus monitoring unit configured to collect log information corresponding to a communication message in the data communication network and perform virus detection based on the log information (FIG. 2, para. 0047 and 0061-0063, [t]he reporting agent 234 can incorporated into the security middleware layer 228 [processing monitoring unit. the security agents 232 and the reporting agent 234 are parts/components of the processing monitoring unit] by, for example, being invoked/called by the security agents 232 whenever the security agents 232 block malware attacks, as indicated by step A (240), and/or whenever they determine that the controller is operating normally (no malware attack detected), as indicated by step B (242); [u]sing the obtained and determined information, a log for the operation can be generated (508) and added to queue for transmission (510). For example, the auditing agent 236 can transmit the log to the reporting queue 216 for transmission. An appropriate time for transmission can be identified (512) and the log entry can be transmitted (514). for example, the log entry can be transmitted from the reporting queue 216 when the network components 222 have at least a threshold level of available transmission bandwidth. That is, processing monitoring unit checks malware. In checking for the malware, it uses security agent that considers whether or not activities have been permitted by security policy; based on what information it gets, it sends it to reporting agent which fills reporting queue o flogged information. Then later, the system will transmit or communicate this log information from reporting queue to another entity. As long as the malware components are at least threshold bandwidth). 
	David does not explicitly disclose the virus monitoring unit is configured to change a mode of collecting the log information in accordance with information regarding the available bandwidth of the data communication network acquired by the system load monitoring unit, and in a case where the available bandwidth of the data communication network is neither equal to nor larger than a predetermined threshold, collects only limited log information corresponding to a high-priority communication message in accordance with predetermined priority information. However, in analogous art, Matsukawa teaches the virus monitoring unit is configured to change a mode of collecting the log information in accordance with information regarding the available bandwidth of the data communication network acquired by the system load monitoring unit, and in a case where the available bandwidth of the data communication network is neither equal to nor larger than a predetermined threshold, collects only limited log information corresponding to a high-priority communication message in accordance with predetermined priority information (p.7/13 last para. and p.8/13 para. 1 and 2, a method for improving the communication quality of a high-priority traffic TCP connection by disconnecting the low-priority traffic TCP connection when deterioration is detected in the TCP connection of high-priority traffic will be described. A different part from Embodiment 1, 2 is demonstrated. In the wireless communication device 4, the priority determination unit 42 of the priority control unit 40updates the sequence number of the TCP connection registered in the connection table 45 and manages the state. Therefore, from the observation result of the sequence number transmitted and received over the high-priority traffic TCP connection, packet loss and retransmission frequently occur over a predetermined threshold in the high-priority traffic TCP connection, and the communication quality is deteriorated. May detect that. At this time, the priority determination unit 42 limits (suppresses) the bandwidth of the low-priority traffic TCP connection in order to improve the communication quality of the TCP connection of high-priority traffic, and further detects deterioration in the TCP connection of high-priority traffic. In this case, a TCP(RST) packet in which the RST flag of the TCP header is set is transmitted to the server 1 and the terminal 5 to forcibly disconnect the TCP connection for low priority traffic. That is, if the threshold value is less than the bandwidth value, then disconnect low-priority traffic. This is equivalent to if the threshold value is greater or equals to bandwidth value, then only allow high-priority traffic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of David and Matsukawa because when the wireless communication device 4 detects the deterioration of the communication quality in the high-priority traffic TCP connection, the wireless communication device 4 forcibly disconnects the low-priority traffic TCP connection, thereby communicating the TCP connection of the high-priority traffic. Quality can be improved (Matsukawa, p.9/13 para. 1).

	Regarding claim 2, the combination of David and Matsukawa teaches all of the limitations of claim 1, as described above. Matsukawa further teaches wherein in a case where the available bandwidth of the data communication network is equal to or larger than the predetermined threshold, the virus monitoring unit collects not only the log information corresponding to the high-priority communication message but also log information corresponding to a low-priority communication message (p.7/13 last para. and p.8/13 para. 1 and 2, a method for improving the communication quality of a high-priority traffic TCP connection by disconnecting the low-priority traffic TCP connection when deterioration is detected in the TCP connection of high-priority traffic will be described. A different part from Embodiment 1, 2 is demonstrated. In the wireless communication device 4, the priority determination unit 42 of the priority control unit 40updates the sequence number of the TCP connection registered in the connection table 45 and manages the state. Therefore, from the observation result of the sequence number transmitted and received over the high-priority traffic TCP connection, packet loss and retransmission frequently occur over a predetermined threshold in the high-priority traffic TCP connection, and the communication quality is deteriorated. May detect that. At this time, the priority determination unit 42 limits (suppresses) the bandwidth of the low-priority traffic TCP connection in order to improve the communication quality of the TCP connection of high-priority traffic, and further detects deterioration in the TCP connection of high-priority traffic. In this case, a TCP(RST) packet in which the RST flag of the TCP header is set is transmitted to the server 1 and the terminal 5 to forcibly disconnect the TCP connection for low priority traffic).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of David and Matsukawa because when bandwidth is enough to allow the system collect all information analysis avoiding bugs/vulnerability being exploited (Matsukawa, p.2/13 para. 6).

	Regarding claims 3 and 14, the combination of David and Matsukawa teaches all of the limitations of claims 1 and 13 respectively, as described above. Matsukawa further teaches wherein in a case where a virus is detected from the data communication network and the available bandwidth of the data communication network is equal to or larger than the predetermined threshold, the virus monitoring unit collects not only the limited log information corresponding to the high-priority communication message but also log information corresponding to a low-priority communication message information (p.7/13 last para. and p.8/13 para. 1 and 2, a method for improving the communication quality of a high-priority traffic TCP connection by disconnecting the low-priority traffic TCP connection when deterioration is detected in the TCP connection of high-priority traffic will be described. A different part from Embodiment 1, 2 is demonstrated. In the wireless communication device 4, the priority determination unit 42 of the priority control unit 40updates the sequence number of the TCP connection registered in the connection table 45 and manages the state. Therefore, from the observation result of the sequence number transmitted and received over the high-priority traffic TCP connection, packet loss and retransmission frequently occur over a predetermined threshold in the high-priority traffic TCP connection, and the communication quality is deteriorated. May detect that. At this time, the priority determination unit 42 limits (suppresses) the bandwidth of the low-priority traffic TCP connection in order to improve the communication quality of the TCP connection of high-priority traffic, and further detects deterioration in the TCP connection of high-priority traffic. In this case, a TCP(RST) packet in which the RST flag of the TCP header is set is transmitted to the server 1 and the terminal 5 to forcibly disconnect the TCP connection for low priority traffic. That is, if the threshold value is less than the bandwidth value, then disconnect low-priority traffic. This is equivalent to if the threshold value is greater or equals to bandwidth value, then only allow high-priority traffic; this is equivalent to in a case where a virus is detected from the data communication network and the available bandwidth of the data communication network is equal to or larger than the predetermined threshold, the virus monitoring unit collects not only the limited log information corresponding to the high-priority communication message but also log information corresponding to a low-priority communication message).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of David and Matsukawa because when bandwidth is enough to allow the system collect all information analysis avoiding bugs/vulnerability being exploited (Matsukawa, p.2/13 para. 6).

Regarding claim 4, the combination of David and Matsukawa teaches all of the limitations of claim 1, as described above. Matsukawa further teaches wherein the virus monitoring unit transmits the collected log information to a log analysis server (FIG. 1A #122 and 1B #164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of David and Matsukawa because when bandwidth is enough to allow the system collect all information analysis avoiding bugs/vulnerability being exploited (Matsukawa, p.2/13 para. 6).
		
	Regarding claims 5 and 15, the combination of David and Matsukawa teaches all of the limitations of claims 1 and 13 respectively, as described above. David further teaches wherein in a case where a virus is detected from the data communication network and the available bandwidth of the data communication network is neither equal to nor larger than the predetermined threshold, the virus monitoring unit collects at least log information corresponding to a communication message issued by a communication system control electronic control unit (ECU) (p.2 para. 2, 5 and 28 ).

	Regarding claim 7, the combination of David and Matsukawa teaches all of the limitations of claim 1, as described above. David further teaches wherein the data communication network is a controller area network (CAN) configured to transmit and receive a communication message for controlling a component of the moving apparatus (p.2 para. 0005).

	Regarding claim 8, the combination of David and Matsukawa teaches all of the limitations of claim 1, as described above. David further teaches wherein the priority information applied by the virus monitoring unit to determine log information to be collected is priority information set for each electronic control unit (ECU) connected to the data communication network (para. 0002).

Regarding claim 13, David teaches a moving apparatus comprising: a data communication network configured to transmit and receive a communication message for controlling a component of the moving apparatus; and a processing monitoring unit configured to execute processing of monitoring the data communication network (FIG. 2 and para. 0047, [t]he reporting agent 234 can incorporated into the security middleware layer 228 [processing monitoring unit. the security agents 232 and the reporting agent 234 are parts/components of the processing monitoring unit] by, for example, being invoked/called by the security agents 232 whenever the security agents 232 block malware attacks, as indicated by step A (240), and/or whenever they determine that the controller is operating normally (no malware attack detected), as indicated by step B (242).). 
The rest is rejected similar to claim 1.

	Claims 19 and 20 are similarly rejected as claim 1.

Claim Objections
	Claims 6, 9-12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437